LIZZIE GOLDMAN, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Goldman v. CommissionerDocket No. 5039.United States Board of Tax Appeals6 B.T.A. 940; 1927 BTA LEXIS 3368; April 21, 1927, Promulgated *3368 Frank Reagan, Esq., for the petitioner.  W. Frank Gibbs, Esq., for the respondent.  STERNHAGEN *940  STERNHAGEN: This proceeding involves a deficiency of $1,827.34 excess-profits tax for the calendar year 1917.  The respondent disallowed the deduction of an amount claimed as reasonable compensation for services rendered by the petitioner in her business.  The petitioner's evidence consists wholly of the opinions of persons taken by depositions.  The persons were not sufficiently qualified to give their opinions any weight.  FINDINGS OF FACT.  The petitioner is an individual residing at Macon, Ga., where she conducts a pawnbroker business.  During 1917 the petitioner was in good health and was engaged constantly in the conduct of her business, making purchases and sales, receiving pawns and carrying out other necessary details of the business.  *941  In computing the excess-profits tax the respondent deducted $1,000 from the petitioner's income as a reasonable allowance for salary.  Jugment will be entered for the respondent on 20 days' notice, under Rule 50.